COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-13-00022-CV
Style:                      Theaola Robinson and Benji's Special Education Academy, Inc.
                            v Amegy Bank, N.A.
                  *
Date motion filed :         February 1, 2013
Type of motion:             Motion to Extend Time to File Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's brief

If motion to extend time:
         Deadline to file document:                   n/a
         Number of previous extensions granted:       n/a
         Length of extension sought:                  30 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The record is not complete, and therefore the deadline to file the brief has not been set.




Judge's signature: /s/ Evelyn Keyes
                   Acting individually          Acting for the Court

                  Panel consists of ______________________________.

Date: February 7, 2013




November 7, 2008 Revision